DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 12/15/2021 in which claims 1,3-5,11,13-15 are currently amended while claims 2,12, and 20 have been canceled. By this amendment, claims 1,3-11,13-19 are still pending in the application.
Allowable Subject Matter
Claims 1,3-11,13-19 (renumbered 1-17) are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: A docking station comprising among other patentable features,“…wherein the roller assembly comprises a first plurality of alignment members that: receives a set of wheels of the robotic platform as the robotic platform approaches the ramp; and aligns the wheels in a substantially forward direction of travel on the ramp when the wheels are received within the angle range of 0 and 15 degrees with respect to either of the first and second sides of the ramp.” 
Claims 3-10,13-18 depend either directly or indirectly from claim 1 and thus are allowed for the same reasons.
As in claim 11: A system comprising among other patentable features, “…wherein the roller assembly comprises a first plurality of alignment members that: receives a set of wheels of the robotic platform as the robotic platform approaches the ramp; and aligns the wheels in a 
Claim 19 depend directly from claim 11 and therefore is allowed for the same reasons.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 18, 2022